Citation Nr: 1440294	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected restrictive lung disease.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned in October 2013 at a Travel Board hearing.  A transcript of the hearing is of record.

In January 2014, the Board reopened the claim of entitlement to service connection for a low back disability and remanded the issue along with the issue of entitlement to service connection for sleep apnea for further development

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is not related to any injury, disease or event incurred in service or to service-connected restrictive lung disease.



CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by service and was not caused or aggravated by service-connected restrictive lung disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, VA issued a VCAA notice letter to the Veteran in March 2011, prior to the initial adjudication of the claim.  Furthermore, the March 2011 letter informed the Veteran of the elements necessary to establish connection for sleep apnea, as secondary to restrictive lung disease.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The purpose of the remand was for further VA opinion to be obtained.  A review of the post-remand record shows that the requested VA opinion was obtained in March 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.





LAW AND ANALYSIS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran claims that service connection is warranted for sleep apnea as secondary to his service-connected restrictive lung disease.

The evidence establishes a current diagnosis of sleep apnea.

In a November 2011 statement, the Veteran's treating physician concluded that his sleep apnea is caused by or aggravated by is service-connected chronic obstructive pulmonary disease (COPD).

In a May 2011report, a VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not secondary to service-connected restrictive lung disease.  The rationale provided was that obstructive sleep apnea is a result of obstruction of the upper airways and that restrictive lung disease does not lead to an obstruction of the upper airways but instead affects the lung's ability to hold air.  The examiner noted that a review of the medical literature showed that there is no etiological link between obstructive sleep apnea and restrictive lung disease.   

In a February 2013 report, another VA examiner concluded that the Veteran's sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event or illness.   The examiner also noted that a thorough review of the current medical literature did not show any evidence of any connection between sleep apnea and restrictive lung disease.  The examiner explained that obstructive sleep apnea is a result of obstruction of the upper airways and that restrictive lung disease does not lead to an obstruction of the upper airways but instead affects the lung's ability to hold air.     

The Board remanded the claim in January 2014 in order to obtain an opinion as to whether the Veteran's sleep apnea is aggravated by his service-connected restrictive lung disease.  

In a March 2014 report, the same VA examiner who provided the February 2013 opinion explained that when certain factors become superimposed upon those that cause normal upper airway narrowing, upper airway obstruction may result.  Upper airway obstruction causes the obstructive apneas and hypopneas that define obstructive sleep apnea.  The superimposed factors may be categorized as either anatomic or neural.  The examiner concluded that "none of the above factors are either caused by or aggravated by restrictive lung disease or exposure to asbestos. Restrictive lung disease has no association with obstructive sleep apnea and obstructive sleep apnea is not associated with interstitial lung disease."      

Initially, the Board finds that there is no competent evidence that the Veteran's sleep apnea was manifested in service.  The service treatment records do not show any treatment for sleep apnea.  Also, the evidence does not show that the Veteran sought treatment for sleep apnea immediately following his period of service or for many years thereafter.  Moreover, the competent medical evidence of record does not relate the Veteran's sleep apnea to such service.  Here, the February 2013 VA examiner concluded that the Veteran's obstructive sleep apnea was less likely than not incurred in, or caused by an in-service injury, event, or illness.   

In this case, the Veteran has specifically raised the question of whether his sleep apnea is secondary to his service-connected restrictive lung disease.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds the November 2011 medical opinion issued by the Veteran's treating VA physician to be insufficient to grant the Veteran's claim. The VA physician concluded that the Veteran's sleep apnea is caused by or aggravated by his service-connected COPD.  The Board notes, however, that the Veteran is service-connected for restrictive lung disease and not COPD.  Thus, in light of the inaccurate reference to COPD, the Board assigns little probative value to the VA physician's positive nexus statement.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise). 

Conversely, VA examiners in November 2011, February 2013 and March 2014 concluded that the Veteran's sleep apnea was not caused or aggravated by his service-connected restrictive lung disease.  The examiners opinions were based on a  
thorough review of the Veteran's claims file, an accurate background and medical literature.  Moreover, the examiners provided through rationales for the opinions reached.  Thus, the Board finds the medical opinions of the VA examiners more probative on the question of medical nexus with respect to any relationship between the Veteran's sleep apnea and his service-connected restrictive lung disease.  

The Board acknowledges the Veteran's belief that his sleep apnea disorder is related to his service-connected restrictive lung disease.  Although the Veteran is competent to describe symptoms of a sleep disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).   The Veteran is competent to report symptoms of sleep problems because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a sleep apnea and either service or a service-connected disability do not constitute competent medical evidence on which the Board can make a service connection determination. 

The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for sleep apnea (on either a direct, or secondary, basis) is not warranted.


ORDER

Service connection for sleep apnea, to include as secondary to service-connected restrictive lung disease, is denied.


REMAND

The Veteran's claim for service connection for a low back disability warrants further development.

The Veteran has a current diagnosis of osteoarthritis of the lumbar spine.  He asserts that the onset of his back pain was in service while working in a construction battalion.  He reports that his back pain has continued since service discharge. 

The Veteran's service treatment records showed that the Veteran complained of and sought treatment for lumbosacral strain on multiple occasions during service.

Post-service, a December 1985 VA examination report revealed some limitation of the lumbar spine.  At a September 1986 RO hearing, the Veteran testified that he injured his back in 1953.  An October 1986 private x-ray report revealed osteoarthritis and degenerative disease of the lumbar spine.

As noted in the Board's January 2014 remand, there are conflicting medical opinions in this case based on the inaccurate assumption that a back injury was incurred prior to service entrance.  (See November 2011 VA examination report and a January 2012 statement from a VA physician).  Therefore, the Board sought further VA opinion in this case.

A VA examination and opinion was provided in March 2014.  The examiner opined that the low back disability is less likely than not caused by or a result of the Veteran's military service.  The examiner explained that the "evidence in this case is not consistent with a chronic low back while on active duty or that this condition continued chronically following active duty.  As the patient was seen in 1953, 1961 and had a normal discharge exam in 1962 chronicity in service is not established."  However, the Board notes that the examiner also noted that the Veteran had a documented low back condition in May 1953 which required hospitalization and that rigorous exercises provided during the hospitalization showed only slight improvement in the Veteran's symptoms.  The examiner also noted that the back pain caused the Veteran to change career paths.  The examiner did not explain the significance of these findings in rendering the negative nexus statement.  Moreover, the examiner appeared to ultimately rely on a few documented records of treatment for back pain in service without discussing any post-service medical treatment records or the Veteran's consistent statements of continuity of back problems after discharge from service.  

In light of the above, the Board finds that the VA examiner's opinion is inadequate for rating purposes, and that a remand is necessary for a further addendum.  Stegall v. West, 11 Vet. App. 268.
 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims files should be forwarded to the VA examiner who examined the Veteran in March 2014.  (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  After review of the entire record, including a copy of this Remand, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability is at least as likely as not (i.e., a likelihood of 50 percent or greater) the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

In rendering this medical opinion, the examiner is asked to comment on the service treatment records reflecting treatment for lumbosacral strain and the Veteran's contention of chronic low back pain since service discharge.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


